Citation Nr: 1749432	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right upper extremity.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left  upper extremity.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 10, 2012.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to March 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto, Rico.  

The Board remanded these matters in March 2016 for further evidentiary development.  The agency of original jurisdiction (AOJ) continued the denial of the claims as reflected in the May 2016 supplemental statement of the cases and returned these matters to the Board for further appellate consideration.

In a November 2016 decision and remand, the Board noted that the Veteran has been granted TDIU effective August 10, 2012.  However, the Board determined that the appeal involves increased ratings for various disabilities with effective dates from November 27, 2010.  As such, the issue of entitlement to TDIU for the periods on appeal prior to August 10, 2012, is part and parcel of this appeal.

The Board remanded these claims again in November 2016 for further development.  The AOJ continued the denial of the claims as reflected in the June 2017 supplemental statement of the case and returned these matters to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence that a current disability manifested by vertigo is not related to active military service and it is not caused by or aggravated by service-connected tinnitus or Parkinson's Disease.

2.  The preponderance of the evidence shows that the symptoms of the Veteran's service-connected peripheral neuropathy of the right upper extremity most nearly approximate moderate impairment throughout the entire appeal period.

3.  The preponderance of the evidence shows that the symptoms of the Veteran's service-connected peripheral neuropathy of the left upper extremity most nearly approximate moderate impairment throughout the entire appeal period.

4.  The preponderance of the evidence shows that the symptoms of the Veteran's service-connected peripheral neuropathy of the right lower extremity most nearly approximate moderate impairment throughout the entire appeal period.

5.  The preponderance of the evidence shows that symptoms of the Veteran's service-connected peripheral neuropathy of the left lower extremity most nearly approximate moderate impairment throughout the entire appeal period.

6.  The competent, probative evidence does not support a finding that the Veteran's service-connected disabilities, alone, precluded substantially gainful employment consistent with the Veteran's education and occupational experience prior to August 10, 2012.




CONCLUSIONS OF LAW

1.  A disability manifested by vertigo was not incurred in or aggravated by active military service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017). 

2.  The criteria for a disability rating of 30 percent for service-connected peripheral neuropathy of the right upper extremity have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2017).

3.  The criteria for a disability rating of 20 percent for service-connected peripheral neuropathy of the left upper extremity have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2017).

4.  The criteria for a disability rating of 20 percent for service-connected peripheral neuropathy of the right lower extremity have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2017).

5.  The criteria for a disability rating of 20 percent for service-connected peripheral neuropathy of the left lower extremity have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2017).

6.  The criteria for a TDIU prior to August 10, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A letter dated in September 2011 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letters advised the Veteran what information and evidence was needed to substantiate his service connection claim for vertigo, increased rating claims for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, and claim for TDIU.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains service treatment records, VA treatment records, VA examination reports dated in March 2011, November 2011, April 2016, VA medical opinions dated in December 2016, January 2017, February 2017, and May 2017, and lay statements from the Veteran.  

The VA examination reports dated in November 2011 and April 2016 show that the VA examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiners documented the results of the evaluations and provided a diagnosis with respect to the Veteran's vertigo.  Furthermore the VA medical opinions provided in December 2016, February 2017 and May 2017 reflect that the VA physicians reviewed the claims file to include the Veteran's pertinent medical records.  The VA examiners and VA physicians provided medical opinions based on the medical and lay evidence of record and general medical knowledge with respect to whether the Veteran's current vertigo and/or peripheral vestibular disorder is etiologically related to active military service or caused by or aggravated by service-connected tinnitus and Parkinson's disease.  In light of the foregoing, the Board finds that the VA examinations and VA medical opinions are adequate for adjudication purposes.  

The VA examination reports dated in March 2011, November 2011, and April 2016 reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his peripheral neuropathy symptoms and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the VA examinations are adequate for rating purposes.  

These issues were previously remanded in March 2016 to arrange for the Veteran to undergo further VA examinations in order to obtain a medical opinion with respect to the Veteran's service connection claim for vertigo and to determine the current severity of the Veteran's service-connected peripheral neuropathy to include how it effects employment.  The claims file contains VA examination reports dated in April 2016 that provides a medical opinion with respect to the Veteran's vertigo and documents the Veteran's symptoms of peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities to include any effects on employment.  The claims were remanded for a second time in November 2016 to obtain a medical opinion with respect to whether the Veteran's vertigo is caused by or aggravated by his service-connected Parkinson's disease and an addendum opinion to determine whether the results documented in the VA examination for peripheral neuropathy are the result of peripheral neuropathy exclusively, or the result of Parkinson's disease.  VA medical opinions dated in December 2016, February 2017, and May 2017 address the questions raised by the Board in the November 2016 remand.  Moreover, a January 2017 addendum opinion is associated with the claims that addresses the issue raised regarding the results of the April 2016 peripheral neuropathy examination.   Accordingly, the Board finds that there has been substantial compliance with the March 2016 and November 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Service Connection Claim

The Veteran contends that his vertigo is caused by active military service.  In the alternative, he asserts that his vertigo is caused by or aggravated by his service-connected tinnitus. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities, such as in this case arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

A VA examination dated in November 2011 shows that the Veteran has a current diagnosis of vertigo.  A VA examination dated in April 2016 and VA medical opinion dated in December 2016 reveal that the Veteran's symptoms of vertigo were diagnosed as peripheral vestibular disorder.  Thus, the medical evidence of record reveals that the Veteran has a current diagnosis of the claimed disability.

A review of the Veteran's service treatment records show that the Veteran did not  complain of or receive treatment for vertigo.  There is also no evidence in his service treatment records that he was diagnosed with vertigo or peripheral vestibular disorder.  A March 1978 Report of Medical History form as part of the Veteran's separation examination reveals that the Veteran denied experiencing dizziness or fainting spells.  The March 1978 separation examination documents that the Veteran's neurological evaluation (which included equilibrium tests) was clinically normal.

The first medical evidence of record that shows that the Veteran complained of dizziness and vertigo was in November 2003.  The Veteran was first diagnosed with peripheral vestibular disorder in March 2016.  See April 2016 VA examination.  The passage of many years between discharge from active service and the medical documentation of a claimed disability, particularly when the veteran has sought treatment for other conditions during that time, is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the Veteran has consistently asserted throughout the appeal period that the onset of his vertigo began post service in approximately 2008 or 2009.  Furthermore, the medical evidence documents the first complaints of vertigo in 2003.  Thus, there is no lay or medical evidence indicating that the Veteran had continuous symptoms of vertigo or a peripheral vestibular disorder from service to the present.  

With respect to the issue of whether the Veteran's vertigo and peripheral vestibular disorder is related to active military service, the claims file contains a negative medical opinion.  In this regard, a VA examiner in April 2016 provided the opinion that the Veteran's vertigo is less likely than not related to military service.  He explained that the onset of the Veteran's vertigo from the time of military discharge is 23 years.  The history is incompatible with a precipitating event that would cause vertigo.  He also explained that there is no association by history, exam, or supporting data to establish Meniere's disease from acoustic trauma, which would relate the service-connected tinnitus to vertigo.  He also observed that the records are silent as to establishing vertigo otherwise related to military service.  Furthermore, a VA examiner in February 2017 provided the medical opinion that the Veteran's vertigo was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the vertigo occurred 23 years after active service.  In a May 2017 addendum opinion, the February 2017 VA examiner provided the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the onset of vertigo was 23 years from active duty.  He further noted that the nystagmogram is normal and therefore, the Veteran's vertigo is not of otologic origin nor of central origin.  The VA physicians reviewed the claims file and provided clear explanations in support of their opinions based on the evidence of record and medical expertise.  Moreover, the opinions have not been questioned by any other medical evidence.  As such, the opinions are found to be highly probative. 

Regarding the Veteran's service connection claim for vertigo or peripheral vestibular disorder on a secondary basis to the Veteran's service-connected tinnitus and/or Parkinson's Disease, the evidence of record contains negative medical opinions.  In this regard, after a review of the claims file, obtaining an oral history from the Veteran, and physically evaluating him, a VA examiner in November 2011 provided the medical opinion that the Veteran's vertigo is not caused by or a result of tinnitus.  The examiner explained that there is absence of hearing loss and tinnitus is not included as one of the causes of vertigo.  As the examiner's rationale did not provide an explanation with respect to aggravation, the Board sought another medical opinion.  The VA examiner in April 2016 provided the medical opinion that the Veteran's vertigo is less likely than not proximately due to or aggravated by the Veteran's service-connected tinnitus.  He explained that the onset of vertigo was in 2009 after military service.  By history there is no association of vertigo occurring with changes in vertigo and hearing loss (Meniere triad) as in Meniere's disease.  He noted that the audiogram is incompatible with Meniere's disease and data from videonystagmogram (VNG) is absent.  With respect to aggravation, the examiner explained that there is no data to support an association between tinnitus and vertigo.  The VA examiner in February 2017 determined that the Veteran's vertigo is less likely than not incurred by service-connected Parkinson's disease.  He explained that the VNG was normal, therefore, there is no connection of vertigo to Parkinson's disease as the VNG does not demonstrate vertigo is from central origin.  The February 2017 VA examiner provided an addendum opinion in May 2017 asserting that the Veteran's vertigo was not aggravated by service-connected Parkinson's disease.  He explained that the onset of vertigo was 23 years from active duty, the VNG has been normal, thus vertigo is not of central origin, the Veteran's vertigo was not present before the onset of Parkinson's disease, and there is no evidence to support it.  The Board finds that the VA medical opinions as to whether the Veteran's vertigo is caused by or aggravated by his service-connected tinnitus and/or Parkinson's disease is probative and persuasive as the examiners provided clear explanations in support of such opinions based on the evidence of record, evaluation of the Veteran, and medical expertise.  In addition, the opinions are not contracted by any other competent medical opinion in the claims file.  

The Veteran provided a lay opinion that his vertigo is related active military service and/or caused by or aggravated by his service-connected disabilities.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements as to the etiology of his post-service symptoms and diagnosis of vertigo and peripheral vestibular disorder or whether such is aggravated by his service-connected disabilities is an assertion as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements from the Veteran asserting that his vertigo and/or peripheral vestibular disorder is related to his active military service or is secondary to his service-connected disabilities are not competent.  To the extent these statements are competent, the Board finds the specific, reasoned opinions of the VA examiners to be of greater probative weight than the Veteran's more general lay assertions.

In light of the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's current vertigo and peripheral vestibular disorder are not etiologically related to active military service and are not caused by or aggravated by service-connected tinnitus or Parkinson's Disease.  Accordingly, entitlement to service connection for vertigo and peripheral vestibular disorder is not warranted. 

III.  Critieria and Analysis for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.

A.  Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran's service-connected peripheral neuropathy of the bilateral upper extremities are currently rated as 10 percent disabling for each upper extremity under Diagnostic Code 8615 (2016), which evaluates neuritis, incomplete paralysis of the median nerve.  Under Diagnostic Code 8615, mild incomplete paralysis is rated 10 percent disabling on the major and minor side; moderate incomplete paralysis is rated 20 percent disabling on the minor side and 30 percent disabling on the major side; and severe incomplete paralysis is rated 40 percent disabling on the minor side and 50 percent disabling on the major side.  38 C.F.R. § 4.124a, Diagnostic Code 8615.  The Veteran is right hand dominant and therefore, his right upper extremity is considered the major side under this diagnostic code.  See November 2011 VA examination report.

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 
C.F.R. § 4.124a.  

Complete paralysis of the median nerve is marked by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the ulnar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbance.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution. Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123 (2016).

The words "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. Â§ 7104; 38 C.F.R. §§  4.2, 4.6.

The Veteran underwent a VA examination in March 2011.  The Veteran reported that he experienced symptoms of paresthesias, pain, and increased sensitivity in the upper extremities.  The temperature, color, and radial pulses were normal in the bilateral upper extremities.  There was no evidence of trophic changes or ulcers of the bilateral upper extremities.  Peripheral nerve reflexes in the biceps and triceps were hypoactive.  The sensory exam revealed decrease in distal extremity on pain/pinprick and light touch.  Motor examination was normal.

A November 2011 VA examination report reveals that the Veteran reported experiencing intermittent cramps and weakness in the bilateral upper extremities.  Physical examination revealed that peripheral nerve reflex was normal in the bilateral upper extremities.  Sensory and motor examination of the bilateral upper extremities were also normal.  

An EMG of the bilateral upper extremities was conducted in September 2013.  The results revealed bilateral moderate to severe median nerve entrapment at the wrist level.  This was diagnosed as carpal tunnel syndrome.  The EMG was also suggestive of right ulnar nerve entrapment at the elbow.  There was also evidence of superimposed early sensory peripheral neuropathy.  The evidence shows that the Veteran underwent right hand release median nerve entrapment due to his carpal tunnel syndrome in November 2013.  

The most recent VA examination that evaluated the Veteran's peripheral neuropathy was conducted in April 2016.  The Veteran reported experiencing moderate constant pain and severe intermittent pain in the right upper extremity.  He reported experiencing mild constant pain and mild intermittent pain in the left upper extremity.  The Veteran noted that he experienced severe paresthesias and/or dysesthesias and severe numbness in the right upper extremity.  The Veteran revealed he had mild paresthesias and/or dysesthesias and mild numbness in the left upper extremity.  

Physical evaluation revealed that the strength in elbow flexion, elbow extension, wrist flexion, and wrist extension were normal with five out of five in both upper extremities.  Grip and pinch of the right upper extremity showed less than normal strength with four out of five.  Grip and pinch strength in the left upper extremity was normal.  Deep tendon reflexes were normal in the bilateral upper extremities.  Light touch/monofilament testing revealed decreased sensation in the hand/fingers of the bilateral upper extremities.  Position sense, vibration sensation, and cold sensation were normal in the bilateral upper extremities.  There was no evidence of muscle atrophy.  The examiner determined that the Veteran experienced mild incomplete paralysis of the bilateral upper extremities.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's peripheral neuropathy of the bilateral upper extremities more closely approximates moderate incomplete paralysis of the median nerve for each upper extremity throughout the entire appeal period.  In this regard, the evidence shows in the March 2011 VA examination report that the Veteran had hypoactive peripheral nerve reflexes in the biceps and triceps.  The March 2011 and April 2016 VA examinations reflect that the Veteran had decreased sensation to pain (pinprick) and light touch.  The April 2016 VA examination also indicated that the Veteran's peripheral neuropathy results in less than normal strength in grip and pinch of the right hand.  The Board notes that VA treatment records indicate that the Veteran's reduced grip and pinch in the right hand is likely the result of the Veteran's nonservice-connected carpal tunnel syndrome; however, the September 2013 EMG results show that the Veteran's peripheral neuropathy superimposed the Veteran's carpal tunnel syndrome.  Furthermore, the April 2016 VA examiner did not differentiate what symptoms were associated with the Veteran's service-connected peripheral neuropathy of the upper extremities and his nonservice-connected bilateral carpal tunnel syndrome.  The Court has held that when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, the benefit of the doubt doctrine requires that it attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Finally, the April 2016 VA examiner determined that the Veteran's peripheral neuropathy affected the Veteran's ability to work in that it caused poor endurance and poor dexterity.

The Board has determined that the Veteran's peripheral neuropathy of the bilateral upper extremities are not manifested by severe incomplete paralysis at any time during the appeal period.  Specifically, there is no evidence that the Veteran experiences muscle atrophy or trophic changes in the upper extremities.  Light touch/monofilament testing was normal in both shoulder areas and inner/outer forearms throughout the appeal period.  The Veteran also had normal strength in elbow flexion, elbow extension, wrist flexion, and wrist extension.  The evidence indicates that hypoactive reflexes in the biceps and triceps are not constant.  Although the evidence reflects that the Veteran's symptoms of bilateral peripheral neuropathy affect endurance and dexterity of the upper extremities, there is no evidence that supports the Veteran's peripheral neuropathy of either upper extremity would have a severe effect on the Veteran's ability to work. 

The Board recognizes that the Veteran reported during the April 2016 VA examination that he experiences severe intermittent pain, severe paresthesias, and severe numbness of the right upper extremity.  However, the preponderance of the evidence reflects that the Veteran's right upper extremity more closely approximates moderate incomplete paralysis of the median nerve.  Specifically, the medical evidence throughout the appeal period shows that the Veteran's peripheral neuropathy of the right upper extremity does not result in significant limitation or muscle atrophy.  Although, the Veteran experiences reduced strength in grip and pinch of the right hand, it does not affect the entire upper extremity as the evidence shows that he has normal strength in elbow flexion, elbow extension, wrist flexion, and wrist extension of the right upper extremity.  The Board also finds it persuasive that the April 2016 VA examiner determined that the Veteran had mild incomplete paralysis of the median nerve and not severe incomplete paralysis of the median nerve.  Furthermore, the Veteran described that he experiences moderate constant pain.

In light of the foregoing, the Board concludes that the symptoms of the Veteran's peripheral neuropathy of the right upper more closely approximates a 30 percent disability rating for moderate incomplete paralysis of the median nerve of the major extremity and peripheral neuropathy of the left upper extremity more closely approximates a 20 percent disability rating for moderate incomplete paralysis of the minor extremity for the entire appeal period.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for service-connected peripheral neuropathy of the bilateral upper extremities are inadequate. The terms mild, moderate, and severe, are broad enough to encompass all of the symptoms indicated by the evidence discussed above.  Under these circumstances, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  Moreover, in this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms that are not contemplated in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007)). 

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not consider this issue further.

B.  Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran's service-connected peripheral neuropathy of the bilateral lower extremities is currently rated as 10 percent disabling for each lower extremity under Diagnostic Code 8620 (2016), which evaluates neuritis, incomplete paralysis of the sciatic nerve.  Under Diagnostic Code 8620, mild incomplete paralysis is rated 10 percent; moderate incomplete paralysis is rated 20 percent disabling, moderately-severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis with marked muscular atrophy is rated as 60 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 
C.F.R. § 4.124a.  

Complete paralysis of the sciatic nerve is marked by the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines:  The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution. Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2016).

The words "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§  4.2, 4.6.

The Veteran underwent a VA examination in March 2011.  The Veteran reported that he experienced symptoms of paresthesias, pain, and increased sensitivity in the lower extremities.  The temperature, color, and radial pulses were normal in the bilateral lower extremities.  Physical examination revealed evidence of trophic changes for the lower extremities to include thin skin and absent hair.  There was no evidence of ulcers of the bilateral lower extremities.  Peripheral nerve reflexes for knee jerk and ankle were hypoactive in both lower extremities.  The sensory exam revealed decrease in distal extremity on pain/pinprick and light touch.  Motor examination was normal.

A November 2011 VA examination report reveals that the Veteran reported experiencing cramps and problems with balance in the bilateral lower extremities.  Physical examination revealed evidence of trophic changes of the lower extremities to include thin skin and absent hair.  Physical evaluation revealed that peripheral nerve reflex was normal in the bilateral lower extremities.  Sensory and motor examination of the bilateral lower extremities were also normal.  

Finally, the Veteran underwent a VA examination that evaluated Veteran's peripheral neuropathy in April 2016.  The Veteran reported experiencing mild constant pain and mild intermittent pain in the bilateral lower extremities.  The Veteran noted that he had mild paresthesias and/or dysesthesias and mild numbness in the bilateral lower extremities.  

Physical evaluation revealed that strength in knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion were normal with five out of five in the bilateral lower extremities.  Deep tendon reflexes were decreased in the knee and ankle bilaterally.  Light touch/monofilament testing revealed decreased sensation in the foot/toes of the bilateral lower extremities.  Position sense was normal.  However, vibration sensation and cold sensation were decreased in the bilateral lower extremities.  There was no evidence of muscle atrophy.  The examiner observed that there were trophic changes to include loss of body hair, shiny pretibials, and discoloration changes in the bilateral lower extremities.  The examiner determined that the Veteran experienced mild incomplete paralysis of the bilateral lower extremities.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's peripheral neuropathy of the bilateral lower extremities more closely approximates moderate incomplete paralysis of sciatic nerve for each lower extremity throughout the entire appeal period.  In this regard, all three VA examination reports document that the Veteran's bilateral lower extremities demonstrated trophic changes.  The March 2011 VA examination and April 2016 VA examination demonstrated that the Veteran had hypoactive peripheral nerve reflexes and decreased sensation on pain/pinprick and light touch.  Although the Veteran described his symptoms of pain and paresthesia in the bilateral lower extremities as mild and the April 2016 VA examiner described the Veteran's peripheral neuropathy of the bilateral lower extremities as mild, the results of the physical examination more closely approximate a moderate disability.  The Board has determined that the Veteran's peripheral neuropathy of the bilateral lower extremities are not manifested by moderately severe or severe incomplete paralysis at any time during the appeal period as the medical and lay evidence of record reveals that the Veteran's peripheral neuropathy of the bilateral lower extremities does not result in muscle atrophy or an abnormal motor evaluation.  Strength in knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion was normal in the bilateral lower extremities.  Peripheral neuropathy of the bilateral lower extremities has a moderate impact on the Veteran's ability to work in that the April 2016 VA examiner noted that poor endurance and poor dexterity limited to the Veteran to a sedentary lifestyle.  Thus, the Board concludes that the Veteran's peripheral neuropathy of the bilateral lower extremities more closely approximates a 20 percent disability rating for moderate incomplete paralysis of the sciatic nerve for the right and left lower extremity throughout the entire appeal period. 

With respect to whether the claims should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluations for service-connected peripheral neuropathy of the bilateral lower extremities are inadequate.  The terms mild, moderate, moderately severe, and severe, are broad enough to encompass all of the symptoms indicated by the evidence discussed above.  The criteria, thus, contemplates the symptoms, and consideration of whether there has been marked interference with employment or frequent hospitalization is therefore not required. Under these circumstances, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. Moreover, in this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms that are not contemplated in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007)). 

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not consider this issue further.

IV.  Criteria and Analysis for TDIU Claim

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Reflecting the Board decision above, prior to August 10, 2012, the Veteran was service-connected for the following disabilities: type II diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 30 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and vivax malaria (no recurrence), evaluated as noncompensable.  As the Veteran's peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities and type II diabetes mellitus result from a common etiology, they are considered as one disability with a disability rating in excess of 60 percent.  Therefore, the Veteran meets the percentage requirements for a schedular TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a).  

In determining entitlement to a TDIU, the crucial inquiry for the Board is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id. 

The Veteran asserted that his diabetes and severe complications from diabetes prevents him from securing or following any substantially gainful employment.  See June 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  He reported that as of June 2010 his disability has affected full-time employment and he has become too disabled to work.  The Veteran noted that he last worked in 2008 as a bartender.  He graduated from high school and completed three years of college.

The Veteran underwent a VA diabetic examination in March 2011.  The examiner noted that the Veteran was diagnosed with diabetes in December 2010.  His diabetes was being treat with Glipizide 5 mg with good control.  The Veteran did not report any functional impairment during the examination.  The examination revealed that the Veteran did not experience any episodes of hypoglycemia reactions or ketoacidosis.  He was instructed to follow a restricted or special diet; however, he was not restricted in the ability to perform strenuous activities.  The Veteran reported that his usual occupation was an immigration inspector and that he retired from that occupation in 1994 due to being eligible by age or duration of work.  The examiner concluded that there were no effects as a result of the Veteran's diabetes (and all diagnosed complications) on functionality in his usual occupation.  

The November 2011 VA audio examiner determined that the Veteran's tinnitus has no significant effects on occupation or usual daily activities.  A November 2011 VA diabetes examination report reveals that the Veteran reported experiencing cramps and problems with balance in the bilateral lower extremities.  He reported experiencing intermittent cramps and weakness in the bilateral upper extremities.  Physical examination revealed evidence of trophic changes of the lower extremities to include thin skin and absent hair.  Physical evaluation revealed that peripheral nerve reflex was normal in the bilateral lower extremities and bilateral upper extremities.  Sensory and motor examination of the bilateral lower extremities and bilateral upper extremities were also normal.  The Veteran reported that he previously owned a cafeteria and he retired in 2009 due physical problems associated with a hernia operation.  The examiner determined that the Veteran's malaria (no recurrence), type II diabetes and peripheral neuropathy of the bilateral upper and lower extremities did not have any effects on his usual daily activities and usual occupation or result in work problems.  The examiner concluded that based on history, findings at physical examination and studies results, the Veteran was able to obtain, perform, and secure a job requiring regular work duty.  

The overall evidence of record demonstrates that prior to August10, 2012, the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining a substantially gainful occupation.  In this regard, the evidence shows that the Veteran's diabetes resulted in regulation of physical activities.  Furthermore, the March 2011 VA examination indicated that the Veteran's bilateral peripheral neuropathy of the bilateral upper and lower extremities caused a decrease in reflexes in the biceps, triceps, knee jerk, and ankle jerk.  The sensory examination also revealed decrease sensation on pain/pinprick and light touch in the bilateral upper and lower extremities.  However, the motor examination was normal and there was no evidence of muscle atrophy or abnormal muscle tone.  Although, the March 2011 VA examination indicates that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities may have an impact on the Veteran's ability to maintain physical employment, there is no indication that he would be unable to perform a sedentary position consistent with having some college education and past work as an immigration inspector as a result of his service-connected disabilities.  Finally, the VA examiners in March 2011 and November 2011 determined that the Veteran's diabetes and bilateral peripheral neuropathy did not have any effects on his usual activities or result in problems with work.  The VA audio examiner in November 2011 also determined that the Veteran's tinnitus did not result in significant effects on occupational activities.  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.   See 38 C.F.R. § 4.16 (a); 
Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the functional effects of a disability upon the person's ordinary activity, to include employment  (see 38 C.F.R. § 4.10 and  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the Board has considered the findings and conclusions of the March 2011 and November 2011 VA examiners-based on examination of the Veteran, and, full consideration of the record-as probative evidence in assessing the functional effects of the Veteran's service-connected disabilities during the period in question.  Moreover, while the question of whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence, the weight of the above evidence including the Veteran's statements reflects that the Veteran's disabilities did not render him unable to secure or follow a substantially gainful occupation in light of his education and employment history prior to August10, 2012.  Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

For the foregoing reasons, the Board concludes that the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment prior to August 10, 2012.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for vertigo, to include as secondary to service-connected disabilities, is denied.

Entitlement to a disability rating of 30 percent, but no higher, for service-connected peripheral neuropathy of the right upper extremity is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating of 20 percent, but no higher, for service-connected peripheral neuropathy of the left  upper extremity is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating of 20 percent, but no higher, for service-connected peripheral neuropathy of the right lower extremity is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating of 20 percent, but no higher, for service-connected peripheral neuropathy of the left lower extremity is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to August 10, 2012 is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


